Citation Nr: 0837519	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as a leg disability.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.A.




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from October 1942 
to August 1945.  He also had service in the Regular 
Philippine Army from August 1945 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA).  

The veteran was afforded a hearing before a Veterans Law 
Judge in February 2006, who has since retired.  The issues on 
appeal were originally before the Board in May 2006 when they 
were remanded for additional evidentiary development.  In 
October 2008, the veteran was afforded the opportunity of 
appearing at another hearing.  In October 2008 the veteran 
indicated that he did not wish to appear at another hearing.  
Accordingly, this case is ripe for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran was not a prisoner of war (POW).

2.  The veteran's arthritis manifested many years after 
service and probative evidence of a nexus between arthritis, 
claimed as leg pain, and active military service is not of 
record. 

3.  The veteran's hypertension manifested many years after 
service and probative evidence of a nexus between 
hypertension and active military service is not of record. 

CONCLUSIONS OF LAW

1.  Arthritis, claimed as a left leg disability, was not 
incurred in or aggravated by active military service, nor may 
in-service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain diseases, 
to include arthritis and hypertension, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For prisoners of war (POWs), the law provides that under 
certain circumstances certain specified diseases will be 
presumed to have incurred in service when developed by a 
former POW.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(5), 
3.309(c).  A POW is defined as a person who served in the 
active military, naval or air service and was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 C.F.R. § 3.1(y) (2007).

38 C.F.R. § 3.309(c)(1) provides that if the veteran is a 
former prisoner of war, the certain specified diseases, such 
as post traumatic osteoarthritis and atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) and stroke and its complications), shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied. 38 C.F.R. § 3.309(c)(1).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

II.  Analysis

Arthritis

The veteran asserts that he is entitled to service connection 
for arthritis due to the excessive walking and carrying of 
his gear during service.  He also alleges that he was a POW 
during his service.  

At the outset, the Board acknowledges that a current 
diagnosis of arthritis is of record and that status as a 
former POW allows for service connection to be presumed for 
certain diseases, including arthritis.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).  However, the service 
department was unable to verify that the veteran was a POW.  
An administrative decision dated in June 2008, found that the 
veteran is not entitled to recognition as a POW.  Moreover, 
on the veteran's Affidavits for Philippine Army Personnel, 
dated in 1945 and 1946, he indicates that he was never a POW 
and never surrendered under Proclamation 1.  The Board finds 
that there is no credible evidence that the veteran was ever 
held in captivity by enemy forces.  The veteran's affidavits 
also do not show an award of the POW Medal or any other 
acknowledgement of POW service, providing evidence against 
this claim.  Furthermore, while there are lay statements 
asserting that the veteran was a POW, service department 
records provide evidence against these statements.  It is for 
the reasons discussed above, the Board finds that the veteran 
was not a prisoner of war.  The provisions of 38 U.S.C.A. § 
1112(b) and 38 C.F.R. § 3.309(c) are inapplicable.

The probative and persuasive evidence of record also fails to 
show that the veteran's arthritis had its onset in service, 
manifested to a compensable degree within a year of service, 
or is in any way related to service.  While VA's attempts to 
obtain the veteran's service treatment records have been 
unsuccessful, the veteran's Affidavits for Philippine Army 
Personnel, dated in 1945 and 1946, show that he did not incur 
any wounds or illnesses while in service.  Furthermore, the 
veteran did not report any pains or inflammations during his 
period of service.

As to the application of presumptive regulations applying to 
chronic diseases, such as arthritis, there is no evidence 
that the veteran's arthritis manifested within a year of his 
separation from service.   

The Board is cognizant of the veteran's general assertions, 
maintaining that his arthritis began in service.  It also 
notes that when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  In this case, continuity of symptomatology has not 
been demonstrated.  In fact, the earliest medical evidence 
showing treatment for arthritis is in 2001, over 50 years 
after the veteran separated from service.  See June 2003 
medical statement from H.F., M.D.  There is no continuity of 
symptomatology.  The Board notes that the lack of any post-
service medical evidence until 2001 is highly probative.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has carefully considered the veteran's statements 
that relate his arthritis to service.  In this regard, the 
Board notes there is no competent and credible medical 
opinion of record attesting to such.  Additionally, with 
respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the veteran is not competent to state his 
disability is related to his service.  Most importantly in 
the case, the veteran has failed to provide any medical 
evidence of a disability related to service, whereas the 
medical records provide evidence against this claim, 
indicating problems did not begin until 50 years after 
service.  See VA and non-VA medical reports.  The veteran's 
statements to VA are of limited or no probative value. 

In the absence of credible medical evidence linking the 
veteran's current diagnosis to service, the veteran's claim 
for service connection for arthritis must be denied. 

Hypertension

The veteran claims that he is entitled to service connection 
for hypertension, based on his alleged POW status while in 
service.  He testified that he was interrogated by the 
Japanese and was under tremendous stress.

As discussed above, the presumptive regulations with regard 
to POW status are not for application, as there is no 
evidence that the veteran was a POW.  Further, the probative 
evidence of record establishes that the veteran's 
hypertension began many years post service.  In fact, the 
available Affidavits for Philippine Army Personnel list no 
diseases or illnesses, and the earliest medical evidence 
showing treatment for hypertension is dated in 2001, over 50 
years after the veteran separated from service.  The 
presumptive regulations based on chronic diseases also are 
not for application.  In addition to the foregoing, the post 
service evidence of record fails to show any indicia of 
continuity of symptomatology or any other service related 
etiology.

As discussed above, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim of entitlement to service connection for hypertension 
must be denied.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  Rather, in this case, a preponderance of the evidence 
weighs against the claim.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2003, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.  See the 
August 2003 letter, which indicates that "what the evidence 
must show" was enclosed with the letter.  

Although the enclosure identified in the August 2003 letter 
is not associated with the claims file, the Board finds that 
the presumption of regularity that attends the administrative 
functions of the Government is applicable.  Thus, because 
there is no clear and convincing evidence to the contrary, it 
is presumed that the document advising the veteran of what 
the evidence must show to substantiate his claim was enclosed 
with the August 2003 letter.  See Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994). 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of August 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability.  

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
personnel records, VA treatment records and private medical 
records.  

VA attempted to obtain the veteran's service treatment 
records from the National Personnel Records Center.  The 
National Personnel Records Center responded that it could not 
locate the veteran's records.  See Request for Information 
Reports dated in May 2007.  The Board is mindful that, in a 
case such as this, where service treatment records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
treatment records are unavailable, the appeal must be decided 
on the evidence of record, and the Board's analysis has been 
undertaken with this heightened duty in mind.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claims 
for arthritis and hypertension; however, given the facts of 
this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that arthritis and hypertension may be associated 
with service.  The Board finds that the evidence does not 
reflect competent evidence showing a nexus between service 
and the veteran's arthritis and hypertension.  Thus, the 
evidence does not warrant the conclusion that a remand for an 
examination and/or opinion is necessary to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

Furthermore, the Board acknowledges that the veteran did not 
receive notice of his appellant rights, regarding his POW 
status, in the June 2008, administrative decision.  However, 
the decision was submitted with the June 2008 supplemental 
statement of the case.  Therefore, the veteran was on notice 
of his appellant rights and was given adequate time to 
respond.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for arthritis, claimed as a 
leg disability, is denied.

Entitlement to service connection for hypertension is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


